Meyer, J.
(dissenting in part). I disagree with respect to the sealing of court records and would affirm without modification. The court has inherent power to seal its own records and since refusing to do so unfairly disadvantages a Judge under investigation who wishes to challenge the commission’s authority, by requiring him to forfeit his right to confidentiality if he does so, I would hold as did the Appellate Division that the record should be sealed pending completion of the investigation.
Chief Judge Cooke and Judges Jasen, Jones and Wachtler concur in Per Curiam opinion; Judge Fuchsberg dissents in part and votes to modify in a separate opinion; Judge Meyer *616dissents in part and votes to affirm in a memorandum in which Judge Gabrielli concurs.
Order modified, with costs to the State Commission on Judicial Conduct, in accordance with the opinion herein, and, as so modified, affirmed.